Citation Nr: 1430839	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  13-27 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether termination of nonservice-connected VA pension benefits effective June 1, 2011 was proper.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel











INTRODUCTION

The Veteran served on active duty from September 1974 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran was scheduled to appear at the Reno RO to have a personal hearing with a Veterans Law Judge.  He failed to appear for said hearing, and he has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

In September 2013, the Veteran retained the services of a veterans' service organization as his representative.  However, in June 2014, the Veteran revoked his assignment of power of attorney to the representative and has since proceeded without representation.


FINDING OF FACT

On June 23, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

In a January 2013 decision, the RO terminated the Veteran's VA nonservice-connected pension benefits.  The Veteran disagreed with the assigned rating and perfected his appeal by filing a timely substantive appeal (VA Form 9) in September 2013.

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).

Here, in a written statement received in June 2014, the Veteran expressed his intent to withdraw from appeal the pending claim.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


